UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


MICHAEL K. CIACCI,                  )
                                    )
               Plaintiff,           )
                                    )
            v.                      )                Civ. Action No. 12-1643 (ESH)
                                    )
UNITED STATES DEPARTMENT            )
OF EDUCATION et al.,                )
                                    )
               Defendants.          )
____________________________________)


                                  MEMORANDUM OPINION

       Pending before the Court is Defendants’ Motion to Dismiss under Rules 12(b)(1) and

12(b)(6) of the Federal Rules of Civil Procedure [Dkt. # 9]. By Order of January 28, 2013,

plaintiff was advised to respond to defendants’ motion by February 28, 2013, or risk dismissal of

the case on what the Court might treat as a conceded motion. Plaintiff has neither filed a

response to the pending motion to dismiss nor sought additional time to do so. Therefore, the

Court will treat the motion as conceded and dismiss the case. See FDIC v. Bender, 127 F.3d 58,

68 (D.C. Cir. 1997) (discretion lies wholly with the district court to grant motion to dismiss as

conceded). A separate Order accompanies this Memorandum Opinion.



                                                      ___________/s/___________
                                                      ELLEN SEGAL HUVELLE
DATE: March 13, 2013                                  United States District Judge